Exhibit 13.1 Green Oasis Environmental Inc. CONSOLIDATED BALANCE SHEETS Unaudited December 31, ASSETS Current Assets: Cash $ Accounts Receivable Total Current Assets Other Assets: Building, Plant Equipment, Furnishings Less Depreciation ) Investment in CCP Total Other Assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ Total Current Liabilities Stockholders' Equity (Deficit): Preferred Stock Series A par value $5; 10,000,000 shares authorized; 1,000,000 issued and outstanding on December 31, 2009 Common stock par value $0.001; 2,000,000,000 shares authorized; 85,486,342 issued and outstanding on December 31, 2009 Deficit accumulated during the development stage ) Retained Earnings ) Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ The accompanying notes are an integral part of these financial statements. GREEN OASIS ENVIRONMENTAL INC CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED For 12 Months Ended December 31, Sales $ Cost of Goods Sold - Gross Profit General and Administrative Expenses ) Net Loss $ ) Net Loss Per Share: Basic and Diluted $ ) Weighted Average Shares Outstanding: Basic and Diluted The accompanying notes are an integral part of these financial statements. GREEN OASIS ENVIRONMENTAL INC CONSOLIDATED EXPENSE SUMMARY UNAUDITED Auto Expense $ Bank Service Charges Chemicals Depreciation Equipment Fuel Equipment Lease Finance Charges Insurance License/Permits Materials & Supplies Office Supplies Postage & Delivery Professional Fees Repairs Rent (Equipment) Royalty Expense Sub Contractors Storage Telephone Transportation Travel & Entertainment Utilities TOTAL $ GREEN OASIS ENVIRONMENTAL INC CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) UNAUDITED Deficit Accumulated Preferred Stock during Series A Common Stock Development Shares Value Shares Value Stage Total Beginning Retained Earnings Balance $ ) Beginning Stock Balances January 1, 2009 - $ - $ $ $ Deficit Accumulated during Development Stage ) ) Issuance of Stock for purchase of CCP (December 1, 2009) - - - Net Loss for period January 1, 2009 to December 31, 2009 - ) Balance as of December 31, 2009 $ - $ $ ) $ The accompanying notes are an integral part of these financial statements. GREEN OASIS ENVIRONMENTAL INC CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED For 12 Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation Expenses Changes inassets and liabilities: Decrease in Accounts Receivable Decrease in Accounts Payable ) Net Cash Used in Operating Activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase in Building, Plant Equipment, Furnishings ) Decrease in Notes Payable - Shareholders ) Increase in Investment in CCP ) Net Cash Used by Financing Activities ) CASH FLOWS FROM INVESTING ACTIVATES Issuance of Preferred Stock Net Cash used in Investing Activates NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of the Period End of the Period $ The accompanying notes are an integral part of these condensed financial statements. Green Oasis Environmental (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS NOTE 1 – NATURE OF BUSINESS Green Oasis Environmental was incorporated September 27, 1991 in the state of Florida.From its inception to 1997 it was in the business of selling, installing, and maintaining distillation processing equipment. The company was moribund from 1997 to 2009 when it was purchased.The company is now in the business of Oil Reclamation and related product activities. On December 1, 2009, the company purchased Custom Carbon Processing, Inc. a corporation incorporated under the laws of the State of Wyoming with its office in the City of Edmonton, in the Providence of Alberta. NOTE 2 - BASIS OF PRESENTATION The Consolidated Balance Sheet, Consolidated Statements of Operation, Consolidated Expense Summary, Consolidated Statement of Stockholders’ Equity (Deficit), and Consolidated Statement of Cash Flows have been prepared by the Company, without audit.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.In the preparation of the above described financials statements, all adjustments of a normal and recurring nature have been made.The Company believes that the accompanying unaudited financial statements contain all adjustments necessary to present fairly the results of operations and cash flows for the year ended December 31, 2009.Further, management believes that the disclosures are adequate to make the information presented not misleading. NOTE 3 – RELATED PARTIES On December 1, 2009, the Company entered into an agreement with Custom Carbon Processing, Inc, Peter Margiotta and Frank Pelizzari, where the Company purchased all the outstanding shares of Custom Carbon Processing, Inc. from Peter Margiotta and Frank Pelizzari, personally, in exchange for Custom Carbon Processing becoming a wholly-owned subsidiary of the Company, with no debt owning to the previous owners. Peter Margiotta and Frank Pelizzari were issued 1,000,000 Preferred Series A stock, par value $5.00, equally split, 500,000 to each party, in exchange for their 200 shares of Custom Carbon Processing, Inc. and any outstanding shareholders’ loans and interests in Custom Carbon Processing, Inc. Custom Carbon Processing, Inc. continues to operate as a wholly-owned subsidiary of the Company. NOTE 4 - STOCKHOLDERS’ EQUITY The company has Series A preferred stock with a $5.00 par value, 9% cumulative, nonvoting, 10,000,000 shares authorized, 1,000,000 shares issued and 1,000,000 shares outstanding as of December 31, 2009. The Company has Common Stock, $.001 par value, 2,000,000,000 shares authorized, 85,786,342 issued and outstanding as of December 31, 2009. NOTE 5 - SUBSEQUENT EVENTS The Company has performed a review of all events that occurred after December 31, 2009.The Company did not have any subsequent events. The rest of this page was left intentionally blank
